sNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-40 are presently pending. Claims 1-7, 12-20, 25-33, 38-40, after restriction election, have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments (Election/Restrictions)

Applicant's election with traverse of Species I (claims 2-7, 15-20, 22-33, together with generic claims 1, 12-14, 25-27, and 38-40) in the reply filed on 6/23/2022 is acknowledged. The traversal is on the ground(s) that the identified species by the Examiner are not mutually exclusive per descriptions in the specification and they overlap in scope.
This is not found persuasive because the identified species, as described in the
previously mailed Election/Restrictions Requirement, belong to distinctly different
technical areas in the art even though they may be useful together. Particularly,
according to the relationships between these species as defined in the claim tree
structure, the identified species do not depend on each other and do not further limit
each other, and therefore they are mutually exclusive. There is a search and/or
examination burden for the patentably distinct species as set forth above because at
least the following reason(s) apply: the species or groupings of patentably indistinct
species require a different field of search (e.g., searching different classes/subclasses
or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Invocation of 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 27-34 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for inputting …, means for predicting …, means for adjusting … in claims 27-34, respectively.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, 7, 12-16, 18, 20, 25-29, 31, 33, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over “Channel State Information Prediction for 5G Wireless Communications: A Deep Learning Approach” Luo et al., IEEE Transactions on Network Science and Engineering”, Vol. 1, No. 1, January 2018 (hereinafter Luo) in view of US 2017/0371074 A1, Elkabetz et al. (hereinafter Elkabetz).


As to claim 1, Luo discloses a method of wireless communication by a communications device, comprising: inputting channel state information to an artificial neural network (Figs 1-2; Historical CSI image being input to a learning system including 2D CNN; page 2, left col. par 3 – right col. par 2); 
predicting weather conditions with the artificial neural network based on the channel state information (Figs 1-2; page 2, left col. par 2 – right col. par 2; page 4, left col. last 2 pars; weather conditions being predicted as part of features affecting the channel state information (CSI).  
Luo does not expressly disclose adjusting communications based on the predicted weather conditions.  
Elkabetz, in the same or similar field of endeavor, further teaches adjusting communications based on weather conditions (pars 0130, 0190, 0250, 0381).
Therefore, consider Luo and Elkabetz’s teachings as a whole, it would have been obvious to one of skill in the art before the fling date of invention to incorporate Elkabetz’s teachings on adjusting communication modes and parameters according to weather conditions in Luo’s method to compensate and adjust proper communication schemes/parameters by taking into account of communication environments including weather conditions. 

As to claim 2, Luo as modified discloses the method of claim 1, in which adjusting the communications comprises adjusting a transmit power (Elkabetz: Fig 32; pars 0023, 0147, 0361, adjusting transmit power based on environmental factors including weather conditions).  

As to claim 3, Luo as modified discloses the method of claim 1, in which adjusting the communications comprises activating a supplemental base station (Elkabetz: Fig 2; pars 0015, 0266, 0335, more than one base stations for communication including a repeater (e.g. a supplemental base station)).  

As to claim 5, Luo as modified discloses the method of claim 1, in which adjusting the communications comprises changing a frequency band for communications (Elkabetz: pars 0009, 0023, changing frequency band of communication).  

As to claim 7, Luo as modified discloses the method of claim 1, in which adjusting the communications comprises adjusting a path loss estimate to further adjust the communications (Elkabetz: pars 0022, path loss).  

As to claim 12, Luo as modified discloses the method of claim 1, in which the communications device comprises a base station (Elkabetz: Fig 2, base station(s)).  

As to claim 13, Luo as modified discloses the method of claim 1, in which the communications device comprises a user equipment (UE) (Elkabetz: Fig 2, UEs).  

As to claim 14, it is an apparatus claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 15-16, 18, 20, they are rejected with the same reason as set forth in claims 2-3, 5, 7, respectively.
As to claims 25-26, they are rejected with the same reason as set forth in claims 12-13, respectively.

As to claim 27, it is a device claim with means performing functions and features recited in claim 14. Rejection of claim 1 or 14 is therefore incorporated herein.
As to claims 28-29, 31, 33, they are rejected with the same reason as set forth in claims 2-3, 5, 7, respectively.
As to claims 38-39, they are rejected with the same reason as set forth in claims 12-13, respectively.

As to claim 40, it recites a non-transitory CRM performing functions and features recited in claim 1. Rejection in claim 1 is therefore incorporated herein.

Claims 4, 6, 17, 19, 30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Elkabetz and further in view of US 2020/0267747 A1, Nammi (hereinafter Nammi).


As to claim 4, Luo as modified discloses the method of claim 1 but does not expressly teach adjusting the communications comprises adjusting a beamforming codebook.  Nammi, in the same or similar field of endeavor, further teaches multiple antennas (MIMO) performing various transmission operations including beamforming in which the beamforming rates, parameters can be adjusted to adapt to changing channel conditions for higher data rates (Fig 1; pars 0033, 0035). Therefore, consider Luo as modified and Nammi’s teachings as whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Nammi’s teachings in Luo as modified’s method to improve transmission data rate by adjusting beamforming parameters based on CSI.

As to claim 6, Luo as modified discloses the method of claim 1, in which adjusting the communications comprises controlling a data rate by adjusting a modulation and coding scheme (MCS) (Nammi: Figs 4, 7; pars 0023-0024, 0038-0039, CSI report being used to select/adjust MCS).  

8-11. (Withdrawn)

As to claims 17 and 19, they are rejected with the same reason as set forth in claims 2 and 6, respectively.

As to claims 30 and 32, they are rejected with the same reason as set forth in claims 2 and 6, respectively.


21-24. (Withdrawn)

34-37. (Withdrawn) 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661